       Case: 1:19-cv-02628-JPC Doc #: 7 Filed: 01/16/20 1 of 2. PageID #: 36




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 TRACEY CAYLOR, et al.                        )     CASE NO. 1:19-cv-02628
                                              )
                Plaintiffs,                   )     JUDGE JOHN R. ADAMS
                                              )
 v.                                           )
                                              )     NOTICE OF APPEARANCE OF
 ASHTABULA COUNTY dba                         )     COUNSEL
 ASHTABULA NURSING &                          )
 REHABILITATION CENTER                        )
                                              )
                Defendant.

       This Honorable Court and counsel and parties of record will take notice that Timothy T.

Reid, Esq., Amy L. Kullik, Esq., and Kenneth E. Smith, Esq. of Mansour Gavin LPA hereby enter

their appearance as additional counsel for Defendant Ashtabula County Nursing & Rehabilitation

Center, in the within proceedings, and request to be served with all notices, orders, pleadings and

communications filed herein.

                                             Respectfully submitted,


                                             /s/ Kenneth E. Smith
                                             TIMOTHY T. REID (0007272)
                                             AMY L. KULLIK (0069663)
                                             KENNETH E. SMITH (0090761)
                                             Mansour Gavin LPA
                                             North Point Tower
                                             1001 Lakeside Avenue, Suite 1400
                                             Cleveland, OH 44114
                                             P: (216) 523-1500
                                             F: (216) 523-1705
                                             treid@mggmlpa.com
                                             akullik@mggmlpa.com
                                             ksmith@mggmlpa.com

                                             Counsel for Defendant
                                             Ashtabula County Nursing & Rehabilitation Center
       Case: 1:19-cv-02628-JPC Doc #: 7 Filed: 01/16/20 2 of 2. PageID #: 37

                                 CERTIFICATE OF SERVICE

       A copy of the foregoing Notice of Appearance of Counsel has been filed electronically with

the Court on this 16th day of January 2020. Notice of this filing will be sent to the parties by

operation of the Court’s electronic filing system.



                                              /s/ Kenneth E. Smith
                                              TIMOTHY T. REID (0007272)
                                              AMY L. KULLIK (0069663)
                                              KENNETH E. SMITH (0090761)

                                              Counsel for Defendant
                                              Ashtabula County Nursing & Rehabilitation Center




                                                 2
